Citation Nr: 0938167	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  09-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION  

The Veteran served on active duty from February 1966 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
tinnitus.  

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT  

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's tinnitus is attributable to acoustic trauma 
during active service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

The Veteran asserts that service connection is warranted for 
his tinnitus.  According to an October 2008 tinnitus 
questionnaire, the Veteran stated that his tinnitus began 
during basic training in February 1966.  He explained that he 
was subjected to loud noise exposure from rifle ranges, tank 
shooting ranges, and heavy trucks.  During the July 2009 
personal hearing, the Veteran testified that after discharge 
from service, he worked in a Spam cannery factory.  He 
admitted to wearing hearing protection at all times while 
working at the factory because it was a mandatory 
requirement.  The Veteran asserts that he was exposed to 
significant acoustic trauma during his military service, and 
tinnitus should be service-connected.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).   

As previously noted, the Veteran is asserting that his 
tinnitus results from in-service acoustic trauma.  His DD 
Form 214 shows that his military occupational specialty (MOS) 
was a heavy vehicle driver.  The Board notes that service 
treatment records are void of complaints, treatment, or 
diagnosis of tinnitus, and clinical evaluation of the 
Veteran's ears was normal as reflected on the September 1968 
separation examination report.  However, the Veteran is 
competent to describe being exposed to loud noises, such as 
due to firing weapons, and he is also competent to report 
symptoms of ringing in the ear.  A lay person is competent to 
testify only as to observable symptoms.  See Falzone v. 
Brown, 8 Vet.  App. 398, 403 (1995).  Although a lay person 
is competent to testify as to symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

Following separation from service, post service treatment 
records reflect a current diagnosis of tinnitus.  This is 
specifically reflected in the January 2009 VA examination 
report, a January 2009 VA audiological consultation report, 
and a March 2009 private medical report.  The question for 
consideration is whether the Veteran's tinnitus is 
attributable to his active military service.  

In January 2009, the Veteran was afforded a VA examination 
for his tinnitus.  During the examination, the Veteran 
reported a history of noise exposure in service from the 
rifle range, military trucks, M16 tanks, rifles and pistols.  
He informed the examiner of his current employment as a 
school bus driver and denied significant noise exposure.  
After a review of the claims file and audiological testing, 
the VA examiner diagnosed the Veteran with tinnitus.  She 
opined that because there was no associated hearing loss at 
separation from service, "it is not likely that the current 
tinnitus was from military noise exposure.  It is more likely 
the tinnitus was from his post service noise exposure."  The 
VA examiner explained that there is a high correlation 
between hearing loss, tinnitus, and noise exposure.  The 
presence of a ratable hearing loss from service is a strong 
indication that any reported tinnitus is also from in-service 
noise exposure and normal hearing from service strongly 
suggests that any reported tinnitus is less likely from in-
service noise exposure.  The VA examiner concluded that 
because the Veteran's hearing was normal at separation, it is 
less likely as not the reported tinnitus was from his active 
military service.  

In support of his claim, the Veteran submitted a March 2009 
private medical statement by A.P., M.D.  Dr. P. concluded 
that it is "as likely as not" that the Veteran's tinnitus 
is a result of his active military service with no other 
intervening cause that could account for his hearing 
problems.  He explained that based upon the medical records, 
noise related to the firing of heavy weapons, explosions, and 
machinery would cause the Veteran's tinnitus.  

Based on the foregoing, the Board finds that there is both 
positive and negative evidence of record.  While the January 
2009 VA examiner opined that the Veteran's tinnitus is not 
related to his active military service, the examination 
report seems to suggest that the examiner relied on the 
overall medical correlation between hearing loss, tinnitus, 
and noise exposure in general, without considering the 
Veteran's specific assertion of in-service noise exposure 
beginning in 1966, with no occupational or recreational noise 
exposure thereafter.  Furthermore, as previously stated, the 
Veteran is competent to give evidence about observable 
symptoms, such as hearing loss and ringing of the ears.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  

Additionally, at the July 2009 hearing, the Veteran provided 
a statement as to continuity of symptomatology, stating that 
his tinnitus originated during basic training.  Again, the 
Board finds that the Veteran's statements are credible.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (Board must 
analyze the credibility and probative value of evidence).  
The evidence of record is void of any intercurrent event or 
injury, and there is no evidence of record to suggest that 
the Veteran was exposed to post service occupational or 
recreational noise exposure.  

Based on the aforementioned positive and negative evidence of 
record, the Board finds that the evidence is in equipoise.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt exists because the approximate balance of positive and 
negative evidence, both qualitatively and quantitatively, 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts 
of this case, and with resolution of all reasonable doubt in 
the Veteran's favor, the Board finds that the appeal is 
allowed.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


